     Case 2:18-cv-03075-JAS-LCK Document 102 Filed 05/13/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    James Torina, et al.,                             No. CV-18-03075-PHX-JAS (LCK)
10                   Plaintiffs,                        ORDER
11    v.
12    Massachusetts Mutual           Life   Insurance
      Company, et al.,
13
                     Defendants.
14
15            Pending before the Court is a Report and Recommendation (Doc. 100) issued by
16   United      States    Magistrate       Judge   Kimmins   that   recommends       denying
17   Plaintiff/Counterclaim-Defendant Torina’s Motion to Dismiss Counterclaim for Unjust
18   Enrichment (Doc. 90). A review of the record reflects that the parties have not filed any
19   objections to the Report and Recommendation and the time to file objections has expired.
20   As such, the Court will not consider any objections or new evidence.
21            The Court has reviewed the record and concludes that Magistrate Judge Kimmins’s
22   recommendations are not clearly erroneous. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72;
23   Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); Conley v. Crabtree, 14
24   F. Supp. 2d 1203, 1204 (D. Or. 1998).
25            Accordingly, IT IS HEREBY ORDERED as follows:
26   (1) Magistrate Judge Kimmins’s Report and Recommendation (Doc. 100) is accepted and
27   adopted.
28   (2) Plaintiff/Counterclaim-Defendant Torina’s Motion to Dismiss Counterclaim for Unjust
     Case 2:18-cv-03075-JAS-LCK Document 102 Filed 05/13/21 Page 2 of 2



 1   Enrichment (Doc. 90) is DENIED.
 2               Dated this 13th day of May, 2021.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -2-
